PER CURIAM.
Appellant filed an appeal under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because our independent review of the record did not reveal reversible error, we affirm appellant’s conviction and sentence, but we remand for correction of a scrivener’s error contained in the written judgment. Although the written judgment reflects that appellant was convicted of a life felony, the offense is a first-degree felony. The trial court is directed to correct the judgment accordingly.
AFFIRMED but REMANDED for correction of scrivener’s error.
KAHN, LEWIS, and POLSTON, JJ., concur.